     Case 3:12-cv-05537-TSZ Document 142 Filed 10/27/20 Page 1 of 1




    UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WASHINGTON
                             AT SEATTLE

    GROUND ZERO CENTER FOR                        SUPPLEMENTAL JUDGMENT
    NON-VIOLENT ACTION, et al.,                   IN A CIVIL CASE

                         Plaintiffs,              CASE NO. C12-5537 TSZ

           v.

    UNITED STATES DEPARTMENT
    OF THE NAVY, et al.,

                         Defendants.



    Jury Verdict. This action came before the court for a trial by jury. The issues
    have been tried and the jury has rendered its verdict.

X   Decision by Court. This action came on for consideration before the court. The
    issues have been considered and a decision has been rendered.

    THE COURT HAS ORDERED THAT

    Supplemental judgment is hereby ENTERED in favor of plaintiffs Ground Zero
    Center for Nonviolent Action, Washington Physicians for Social Responsibility,
    and Glen S. Milner and against defendant United States Department of the Navy
    in the amount of $36,675 in attorneys’ fees pursuant to the Equal Access to Justice
    Act, 28 U.S.C. § 2412(d)(1)(A).

    Dated this 26th day of October, 2020.



                                              William M. McCool
                                              Clerk

                                              s/Gail Glass
                                              Deputy Clerk
